Hanna, J.
Dishon sued. Robbins on a note made to tbe former, by the name of uJohn Dishon, trustee of French Lick township.” The action is in the usual form between individuals.
The defendant answered: 1. That the money sued for belonged to French Lick township, and .not to Dishon, and, therefore, he was not the proper party. 2. That a judgment had been recovered in, etc., in which said sum sued for was included, against said plaintiff, said defendant, and one Bush, and in favor of one McCracken, trustee of French Lick township, which remains unreversed and unsatisfied. 8. Similar to the first, but avers that the note was taken for money of the township loaned, and that Dishon is no longer trustee, etc.
A demurrer was sustained to said answers, which raises the only question in the case. Judgment for the plaintiff.
Regarding the words “ trustee, etc.,” as a mere description of the person, the first and third paragraphs of the answer are insufficient, because the first does not show but that Dishon was still trustee; and the third shows that he had converted the money of the township to his own use, and,by the act of loaning it, had made himself responsible, on his bond. The township could have no right of action on *206such note, whatever right, if any, might exist, in any contingency, to pursue the money itself. As to the second paragraph, there is no copy of said judgment, etc., filed with the same, and it is, therefore, bad.
A. J. Simpson, for the appellant.
Thomas L. Smith, M. C. Kerr, and M. S. Mavity, for the appellee.
Per Curiam.
The judgment is affirmed, with two per cent, damages and costs.